Citation Nr: 1129949	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-05 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or hypertension.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is not shown to be attributable to his period of active duty.

3.  The Veteran's tinnitus is not shown to be attributable to his period of active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in January 2008 and April 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in January 2008.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the January 2008 VCAA notice was given prior to the appealed AOJ decision, dated in May 2009.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to cause and severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or, the Board, even though he declined to do so. 

The Veteran has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor his representative has argued otherwise.

In an April 2009 formal finding, the RO found that the Veteran's service treatment records (STRs) were unavailable-upon request it was noted that these records were likely destroyed by the 1973 National Personnel Records Center (NPRC) fire.  The RO requested that the Veteran submit any copies of records he may have in his possession to attempt to reconstruct his STRs.  In November 2008, the Veteran responded that he did not have any further information to provide to help reconstruct these records.  The Board notes at this juncture that it has a heightened duty to provide its reasons and bases in rendering a decision when a veteran's service treatment records have been lost or destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) ("In cases where . . . the appellant's [STRs] have been lost or destroyed, the Board's obligation to provide well-reasoned findings and conclusions, to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is . . . heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (noting that "when [STRs] are presumed destroyed, 'the BVA's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.'  This rule has become well entrenched in the Court's caselaw.") (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Additionally, the RO has made and documented all necessary attempts to secure these records.  Thus, the Board finds that any further attempts to obtain the STRs would be futile.  

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran contends the conceded acoustic trauma in-service resulted in his currently diagnosed bilateral hearing loss and tinnitus.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Sensorineural hearing loss is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

As noted above, the Veteran's STRs are unavailable, and acoustic trauma during service has been conceded.  The Veteran, however, did not contend he was treated in service for any hearing problems.  Post-service treatment records reflect the onset of hearing problems in the mid-2000s.  There is no question that the Veteran currently experiences bilateral hearing loss and tinnitus, thus, the main issue before the Board is whether they are attributable to his period of active duty.  

In December 2008, the Veteran underwent a VA audiological examination, and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
60
80
80
LEFT
50
35
65
70
75

Speech audiometry revealed speech recognition ability of 62 percent in the right ear and 72 percent in the left.  The Veteran was diagnosed as having mild to severe bilateral sensorineural hearing loss and constant, bilateral tinnitus for the past 20 years.  The Veteran reported the onset of his hearing problems as being 20 years prior.  The examiner noted the Veteran's history of post-service occupational noise exposure as he was a millwright for 38 years.  His in-service occupational specialty was as a hospital corpsman for one year.  The audiologist opined that it was less likely than not that the Veteran's current bilateral hearing loss was due to military noise exposure.  Her rationale was that he had significant post-service noise exposure as the likely cause.  As for tinnitus, she opined that it was at least as likely as not related to his bilateral hearing loss.  

In May 2010, the Veteran underwent another VA audiological examination, and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
75
75
LEFT
40
40
65
70
80

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 62 percent in the left.  The Veteran reported first noticing hearing loss 10 to 15 years prior to the VA examination.  He endorsed military noise exposure in the form of gunfire during basic training, occupational noise exposure with hearing protection first used in the late-1950s to early-1960s, farm work, and recreational noise exposure from hunting/gunfire with some use of hearing protection.  There was no history of ear trauma or family history of ear problems noted.  The Veteran endorsed symptoms of tinnitus, which he first noticed 20 years ago.  This was identified as bilateral and constant.  

The examiner diagnosed the Veteran as having moderate to severe sensorineural hearing loss, bilaterally.  The examiner opined that his hearing loss was less likely than not the result of acoustic trauma experienced during military service.  In so opining, she noted that the Veteran did not notice any hearing difficulties until nearly 40 years following discharge from service, and he was exposed to many post-service noises without hearing protection.  She also noted that during service, the only acoustic trauma was experienced during basic training.  Finally, she opined that the Veteran's tinnitus was more likely than not related to his bilateral hearing loss.  

Given the evidence as outlined above, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss and tinnitus.  The Veteran was not treated for any acoustic trauma in service or  for many years thereafter.  In fact, the first record referencing hearing loss was in the mid-2000s-nearly 60 years following discharge from service.  Also, during the VA examination reports, the Veteran's earliest report of noticing problems with hearing was 20 years prior to the December 2008 VA audiological examination.  Thus, bilateral hearing loss is denied on a presumptive basis.  

Service connection is also denied on a direct basis as there is no competent medical opinion of record linking the Veteran's current bilateral hearing loss and tinnitus to service.  Based upon the evidence of record, the Veteran has not sought post-service treatment for bilateral hearing loss or tinnitus.  The December 2008 and May 2010 VA examiners have indicated that the Veteran's bilateral hearing loss was less likely than not related to his service, and more likely due to post-service noise exposure.  Their opinions were based upon the lack of treatment for bilateral hearing loss and tinnitus for numerous years following service, and the post-service occupational and recreational noise exposure-millwright and hunting, respectively.  The Board appreciates the Veteran's contentions that he had noise exposure during service, but absent a competent medical opinion linking his currently diagnosed bilateral hearing loss to service, service connection must also be denied on a direct basis.  

Service connection is also denied for tinnitus as there is no clinical evidence of record showing the Veteran's complaints of tinnitus are attributable to noise exposure in service.  The VA examinations of record merely note that his tinnitus is caused by his bilateral hearing loss, which is not service connected.

Upon careful review of the evidence of record, the Board finds that the Veteran is certainly competent to report that he has had bilateral hearing loss and tinnitus since service, but finds his statements not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is responsible for assessing the credibility of witnesses and, based on its observations of the Veteran's testimony and the substance of this testimony, considered with the other evidence of record, the Board finds that the Veteran on this point is not credible.  Caluza v. Brown, 7 Vet. App. at 511.  There are no complaints of bilateral hearing loss and tinnitus for over 40 years since discharge from service.  Also, the evidence of record shows nearly 40 years as a mill worker and he also is a farm worker, and he admits to not always using hearing protection.  Moreover, he has post-service recreational noise exposure from gun firing and hunting-including periods during which he did not wear hearing protection.  

Indeed there are statements from the Veteran's family recalling that the Veteran had bilateral hearing loss and ringing in his ears since service.  The Veteran and his family are competent, as a layman, to report that as to which they have personal knowledge or symptoms readily observable.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  They are not, however, competent to offer their medical opinion as to cause or etiology of the claimed disabilities, as there is no evidence of record that the Veteran or his family members have specialized medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opinion on matter requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Thus, the Board finds that the VA audiological examinations, are of are more probative than the Veteran and his family's competent statements that he hearing problems and ringing in the ears upon discharge from service.  As such, the Board finds that the probative evidence of record shows that the in-service noise exposure did not cause his current bilateral hearing loss and tinnitus.  Additionally, there is absolutely no clinical evidence showing any relationship between the Veteran's currently diagnosed bilateral hearing loss and tinnitus and service.  Absent a finding of bilateral hearing loss and tinnitus related to the Veteran's service, service connection for both is denied on a direct basis.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

Upon preliminary review of the evidence of record and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of service connection for erectile dysfunction.  

It is the Veteran's contention that he experiences erectile dysfunction due to either PTSD or hypertension.  By way of background, service connection was awarded for PTSD in a February 2009 rating decision, and service connection for hypertension was awarded in a March 2011 rating decision.  

The Veteran has not been treated for erectile dysfunction, but he has reported symptoms associated with erectile dysfunction.  He is certainly competent to so report.  Additionally, the Veteran has not been afforded a VA examination regarding his claimed erectile dysfunction.  Given the recently awarded service connection for hypertension and in light of the Veteran's competent assertions regarding symptoms he experiences, the Board finds that a VA examination is necessary to determine whether he has erectile dysfunction and whether it had its onset during service or was caused or worsened by a service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records regarding the Veteran's erectile dysfunction.  Perform any development deemed necessary.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  The Veteran's claims folder should be made available to the examiner for review.  The examiner should perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then render an opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is due to service.  The examiner should also render an opinion as to whether it is at least as likely as not that any erectile dysfunction was caused or aggravated by a service-connected disability-namely, PTSD and/or hypertension.  The examiner should provide a rationale for all opinions given.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, when the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


